          Case 1:19-cr-10141-LTS Document 39 Filed 07/17/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                             )
                                                     )
v.                                                   )
                                                     )       Crim. No. 19-10141-LTS
(1) SHELLEY M. RICHMOND JOSEPH and                   )
(2) WESLEY MACGREGOR                                 )
                                                     )
                       Defendants.                   )


         UNITED STATES’ OPPOSITION TO DEFENDANTS’ JOINT MOTION
            TO EXTEND THE DEADLINE FOR DISPOSITIVE MOTIONS

       The government respectfully requests that the Court deny the defendants’ joint motion to

extend the deadline for dispositive motions from July 31 to September 6 (Doc. No. 35), because

the current two-month deadline is reasonable; indeed it is the deadline requested by Joseph’s

counsel in the joint status report; and defense counsel have articulated no meritorious basis for an

extension beyond what the Court already heard and rejected at the May 30 status conference.

                                             FACTS

       This case concerns an incident that occurred on April 2, 2018, in the Newton District

Courthouse. The facts alleged in the indictment are not complicated. Both defendants are

charged with obstruction of justice and conspiracy to obstruct justice. In addition, defendant

MacGregor is charged with perjury. The indictment was unsealed on April 25, 2019.

       On May 23, the parties filed a joint status report in advance of the May 30 initial status

conference. In the report, defendant Joseph asked the Court to set July 31 as the deadline for her

dispositive motions. See Doc. No. 18, ¶ 4. The government assented to this request. Defendant

MacGregor stated in the report that he did not yet know whether he would file any dispositive

motions. See id.
           Case 1:19-cr-10141-LTS Document 39 Filed 07/17/19 Page 2 of 3



       On the same day that the parties filed their joint status report, MacGregor’s new attorney

entered her appearance and predecessor counsel withdrew his appearance. See Doc. Nos. 19-21.

       On May 30, before the status conference began, MacGregor’s new counsel asked

government counsel if the government would oppose a request for a September 6 deadline for

MacGregor’s motion(s) to dismiss because, she said, her trial calendar was completely booked

all summer. Government counsel responded that the request seemed reasonable in light of

counsel’s fully booked trial calendar but that the Court would likely reject it because the date

was so far out.

       During the status conference, MacGregor’s attorney asked the Court for additional time

beyond the July 31 deadline for MacGregor’s motion(s) to dismiss, saying that she was new to

the case and had not reviewed the discovery. Counsel for defendant Joseph told the Court that no

one wanted an early deadline more than Joseph because Joseph had been suspended without pay.

Counsel for both defendants indicated that their motions to dismiss will likely be joint motions.

The Court denied MacGregor’s request for additional time and set July 31 as the deadline for all

dispositive motions. The Court noted that two months was a fair amount of time to prepare

motions and that counsel could move for additional time if the July 31 deadline became

untenable. 2



       2
          Defendant Joseph has retained two law firms in this case: LibbyHoopes, P.C., where
two partners represent her, and Crowe & Mulvey, LLP, where a partner of that firm represents
her. At the May 30 hearing, counsel for defendant Joseph added that he anticipated amicus brief
filings on Joseph’s behalf. And further, the law firm of Foley Hoag LLP is representing Joseph
pro bono in a proceeding before the SJC seeking to have Joseph’s judicial salary reinstated
pending the outcome of this case. See https://www.bostonglobe.com/metro/2019/06/26/mass-bar-
and-former-judges-urge-sjc-restart-pay-for-judge-facing-federal-criminal-
charges/2FypA3LKrEC9D906AhURRP/story.html.


                                                -2-
          Case 1:19-cr-10141-LTS Document 39 Filed 07/17/19 Page 3 of 3



                                          ARGUMENT

       Defendants’ motion seeking an additional five weeks fails to articulate any justifiable

basis for the extra time beyond what MacGregor’s counsel already argued, and which the Court

already rejected, on May 30. There is no mention of counsel’s trial calendar. Instead, defendants

continue to argue that this case is “novel” requiring “extensive, complicated research and

argument.” Doc. No. 35. It is the defendants’ burden to persuade the Court why an additional

five weeks to prepare dispositive motions is required. They have failed to articulate any

reasonable basis for delay beyond what the Court already considered and rejected on May 30.

Accordingly, the Court should deny the joint motion.

                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney


                                         By: s/ Christine Wichers
                                             DUSTIN CHAO
                                             CHRISTINE WICHERS
                                             Assistant U.S. Attorneys




                                      Certificate of Service

        I certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) on July 17, 2019.

                                              s/ Dustin Chao
                                              DUSTIN CHAO




                                               -3-
